164 S.E.2d 27 (1968)
3 N.C. App. 67
STATE of North Carolina
v.
Harold MOSTELLER.
No. 6825SC255.
Court of Appeals of North Carolina.
November 13, 1968.
Atty. Gen. T. W. Bruton and Asst. Atty. Gen. Millard R. Rich, Jr., for the State.
Stanley J. Corne, Newton, for defendant appellant.
PARKER, Judge.
The sentences imposed were within the maximum authorized by G.S. § 14-120. Appellant does not attack the constitutionality of that statute but pleads that the sentences imposed upon him in this case were abnormally long in view of the relatively small amount of money involved in each of the three checks and in view of the fact that it was his father's name which was forged. It is, however, firmly established in our jurisprudence that when the punishment imposed does not exceed the limits fixed by statute, it cannot be considered cruel and unusual punishment in a constitutional sense. State v. Bruce, 268 N.C. 174, 150 S.E.2d 216. The court's authority to provide that two or more such sentences shall run consecutively is also well established. State v. Dawson, 268 N.C. 603, 151 S.E.2d 203. Even imposition of two life sentences to run consecutively does not contravene the constitutional prohibition against cruel and unusual punishment. State v. Bruce, supra.
Before imposing sentence, the trial judge had the opportunity to observe the defendant and was in position to know something of his previous history. The sentences imposed were within statutory *28 limits and within the authority of the trial court and will not be disturbed on appeal. State v. Faison, 272 N.C. 146, 157 S.E.2d 664.
No error.
BROCK and BRITT, JJ., concur.